

116 HRES 730 IH: Expressing support for the recognition and celebration of the vital role of small businesses, along with the efforts of the Small Business Administration to help Americans start, build, and grow businesses.
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 730IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Ms. Velázquez (for herself, Mr. Chabot, Mr. Espaillat, Mrs. Radewagen, Mr. Balderson, Mr. Veasey, Mr. Kevin Hern of Oklahoma, Mr. Hagedorn, Mr. Stauber, Mr. Burchett, Mr. Spano, Mr. Joyce of Pennsylvania, Ms. Houlahan, Mr. Evans, Ms. Craig, Ms. Judy Chu of California, Mr. Schneider, Mr. Golden, Ms. Davids of Kansas, Mr. Kim, Ms. Finkenauer, Mr. Delgado, Mr. Crow, Ms. McCollum, Mr. Clay, Mrs. Axne, Mr. Lawson of Florida, Mr. Bost, Mr. David Scott of Georgia, Mr. Fitzpatrick, Mr. Posey, Mr. Pocan, Mr. Latta, Ms. Norton, Ms. Pingree, Mr. Meadows, Mr. Hastings, Mr. Takano, Ms. Brownley of California, Mr. Tipton, Mr. Marshall, Mr. Kelly of Mississippi, Mr. Norman, Ms. Kelly of Illinois, Mr. Luetkemeyer, Ms. Meng, Mr. Sean Patrick Maloney of New York, Mr. Lipinski, Mr. Graves of Missouri, Ms. Bonamici, Mr. Curtis, Mrs. Murphy of Florida, and Mr. LaHood) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONExpressing support for the recognition and celebration of the vital role of small businesses, along
			 with the efforts of the Small Business Administration to help Americans
			 start, build, and grow businesses.
	
 Whereas, as of September 2019, there are over 30,700,000 small businesses in the United States; Whereas small businesses in the United States—
 (1)represent 99.9 percent of all businesses in the United States; (2)employ nearly 60 million private sector employees in the United States;
 (3)create nearly two of every three of new jobs; and (4)constitute 97.5 percent of firms exporting goods; and
 Whereas the day of November 30, 2019, is an appropriate day to recognize small businesses and encourage consumers to support their local small businesses during the holiday shopping season: Now, therefore, be it
		
	
 That the House of Representatives joins with the Small Business Administration in— (1)celebrating the entrepreneurial spirit of small business owners in the United States;
 (2)recognizing the importance of creating policies that promote a business-friendly environment for small business owners;
 (3)supporting and encourages young entrepreneurs to pursue their passions and create more startup businesses;
 (4)showing appreciation for the many ways that small businesses support their communities and their workers; and
 (5)celebrating the invaluable contribution that small businesses make to the United States as the backbone of the economy.
			